EXHIBIT 10.58

 



This Sales Contract (hereinafter referred to as the "Contract") is made on the
18th day of November, 2013.

 

BETWEEN

 

China Motion Telecom (HK) Limited, a company incorporated in Hong Kong and
having its registered office at Suites 1105-1106, 11th floor, Chinachem Golden
Plaza, 77 Mody Road, TsimShaTsui East, Hong Kong (“CMTHK”) and New Host
International Co., Ltd., a company incorporated in Brunei Darussalam having its
registered office at Room 804, Sino Centre, 582-591 Nathan Road, Kowloon, Hong
Kong (“New Host”) (hereinafter collectively and together referred to as “the
Customer”),

 

AND

 

ZTE (H.K.) LIMITED, a company incorporated under the laws of Hong Kong SAR
having its registered office at RM2907, 23/F, CHINA RESOURCES BUILDING, HARBOUR
ROAD 26, HONGKONG. (hereinafter referred to as “ZTE”), which expression shall
deem to mean and include its all successors-in-interest and assigns.

 

Customer and ZTE shall hereinafter be referred to individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS:

 

A)ZTE is a telecommunication network solutions provider and specializes in
supplying telecom equipment, among which is CORE and VAS products and the
corresponding software (hereinafter referred to as the "Products" or "Product"),
as well as services associated with the engineering, installation, integration,
optimization, post-installation maintenance of the Products, and training of
Customer’s personnel in the operation of the Products (hereinafter referred to
as the “Services”).

 

B)ZTE shall implement and install the project of CORE and VAS products in the
Customer’s Network at the Site in accordance with this Sales Contract including
all attached Annexes.

 

C)The Customer agrees to utilize the Products subject to the terms and
conditions in the Sales Contract.

 

NOW THEREFORE, in consideration of mutual representations, covenants and other
valuable consideration, it is hereby agreed by and between the Parties as
follows.

 

ARTICLE 1          ZTE’S OBLIGATIONS

 

ZTE agrees to sell the Products to the Customer. The price of the Products is
more particularly described in ANNEX 1: PRICED BOQ.

 

ZTE agrees that the Products shall be utilized to meet the requirements set out
in ANNEX 2: TECHNICAL SPECIFICATIONS.

 



1

 

 

ZTE and the Customer agree to the respective responsibilities set out in ANNEX
3: SCOPE OF WORK.

 

ZTE agrees to provide installation of the Products and other Services in
accordance with the schedule and acceptance standards, tests, and KPIs set out
in ANNEX 4: IMPLEMENTATION SCHEDULE AND ACCEPTANCE CRITERIA.

 

ZTE agrees that the Products come with a one year warranty commencing upon
Preliminary Acceptance (as defined in ANNEX 4.1), the price of which is included
in the purchase price (hereinafter referred to as “the Warranty Period”).

 

ZTE grants to the Customer a non-transferable and non-exclusive license to use
the software for internal use only on the Products in accordance with the terms
and conditions of this Contract.

 

Trade Terms is DDP Hong Kong, ZTE’s warehouse premises, with full protection of
wooden packing boxes, with further payment by ZTE of (i) inland transportation,
and (ii) insurance of Products until (iii) delivery to final installation
location at Customer’s premises.

 

ZTE shall obtain the required approvals, permission and licenses for the import
of the Products into the Customer’s Network.

 

ZTE shall obtain all necessary approvals, permission, permits and/or licenses
from the relevant government agencies or entities of the Country for the import
of the Products into the Customer’s Network.

 

ZTE shall pay costs and expenses incurred custom clearance including taxes and
duties (if any) and as well as inland transportation and insurance of the
Products to the final installation location at Customer’s premises.

 

ZTE shall utilize and certify the satisfactory performance of Products.

 

ARTICLE 2          CUSTOMER’S OBLIGATIONS

 

The Customer shall pay the total price of this contract which equals to Two
Million Fifty Thousand Six Hundred Nine US Dollars (US Dollars 2,050,609)
(“Contract Amount”) by telegraphic transfer (T/T) according to the following
payment schedule:

 

For System Equipment and Engineering Service

-30% of Contract Amount will be paid within 30 days after signing the contract.

-30% of Contract Amount will be paid within 30 days after receipt of goods and
inspection by Customer and ZTE to confirm all parts are received, and any “out
of box” failure or due to transportation or handling damage shall be immediately
replaced by ZTE.

-35% of Contract Amount will be paid within 30 days after Preliminary Acceptance
Test as defined in ANNEX 4.1: PROJECT IMPLEMENTATION SCHEDULE.

-5% of Contract Amount will be paid within 30 days after Final Acceptance Test
(as defined in ANNEX 4.1 PROJECT IMPLEMENTATION SCHEDULE). All Products and
Services per the criteria, testing protocols, and KPIs set forth in ANNEX 4:
IMPLEMENTATION SCHEDULE AND ACCEPTANCE CRITERIA.

 



2

 

 

For Training

-100% of contract amount shown in ANNEX 5: TRAINING AGREEMENT will be paid
within 30 days after accomplishing of the training.

 

For Maintenance and Support after warranty

-100% of contract amount shown in ANNEX 6: O&M SUPPORT SERVICE will be paid
within 30days after issuing the O&M Support Service Contract. The O&M Support
Service Contract will be issued upon expiration of the Warranty Period.

 

CMTHK and New Host hereby confirm and warrant that they as the co-Customer have
the duty to pay ZTE under this Contract and CMTHK shall unconditionally pay ZTE
in case New Host fails to pay ZTE in any circumstance.

 

ARTICLE 3          INSTALLATION AND COMMISSIONING

 

The Customer acknowledges and agrees that ZTE shall deliver, install and test,
together with the Customer’s officials, the Products at the allocated Sites, and
the same shall function satisfactorily in the Customer’s Network per the
criteria, testing protocols, and KPIs set forth in ANNEX 4: IMPLEMENTATION
SCHEDULE AND ACCEPTANCE CRITERIA..

 

If the Products are required to interface with equipment of any third parties,
the Customer shall make available the access at their own cost and shall allow
utilization of such equipment by ZTE.

 

ARTICLE 4          TESTING AND ACCEPTANCE

 

The Preliminary and Final Acceptance Tests (as defined in ANNEX 4.1 Project
Implementation Proposal) of the Products shall be conducted, approved and signed
jointly by ZTE and the Customer. The Preliminary and Final Acceptance
Certificates (as defined in ANNEX 4.1 Project Implementation Proposal) shall
also be issued and signed by the Customer.

 

ZTE shall assist Customer for the normal and stable running of the Products in
accordance with the specifications described in ANNEX 2: TECHNICAL
SPECIFICATIONS during the entire Warranty Period and provide maintenance support
for the same.

 

ARTICLE 5          DOCUMENT AND TRAINING

 

ZTE agrees to provide the necessary documents and manuals for the installation,
testing, operation and maintenance of the Products. ZTE agrees to prepare and
provide the Customer course materials sufficient to support the training
described ANNEX 5: TRAINING AGREEMENT.

 



3

 

 

ARTICLE 6          WARRANTY AND LIMITATION OF LIABILITY

 

ZTE warrants that the Products provided by ZTE to the Customer hereunder will be
free from defects in workmanship and materials and will conform to the technical
specifications as set out in ANNEX 2: TECHNICAL SPECIFICATIONS under normal use
and service during the entire Warranty Period.

 

ZTE shall not be liable under this warranty if its testing and examination
discloses that the alleged defect in the Products does not exist or was caused
by the Customer or its end user’s misuse, neglect, improper installation or
testing, unauthorized attempts to repair, or by accident, fire, lightning or
other hazard.

 

Notwithstanding any other provision of this Contract, neither the Customer nor
ZTE shall be liable to the other Party for damages, loss of revenues or profits,
loss of goodwill or any incidental, consequential, indirect or special damages
in connection with the performance or non-performance of this Contract, whether
or not ZTE was advised of the possibility of such damage.

 

The aggregate liability of ZTE under this Agreement shall in no event be more
than the Contract Price.

 

Standard of Maintenance and Support are described in ANNEX 6: O&M SUPPORT
SERVICE.

 

ARTICLE 7          TITLE OF THE PRODUCTS

 

The title or ownership to the Products shall be transferred to the Customer upon
delivery of the Products to Customer’s Premises, subject to a security interest
in ZTE’s favor against the full payment of this Contract, and if the Customer
fails to pay the full Contract price or fails to perform other obligations under
the terms and conditions of this Contract, the title or ownership to the
Products shall revert to ZTE. Customer will cooperate in signing or filing any
documents required for ZTE to perfect its security interest in the Products
under applicable law.

 

ARTICLE 8          LIQUIDATED DAMAGES

 

8.1From Supplier – If Supplier fails to deliver any Equipment and/or Services
within the specified schedule time, except under those conditions defined as
Force Majeure or due to Customer’s fault, Customer may claim from Supplier as
liquidated damages a sum equivalent to zero point one percent (0.1%) of the
contract value of the Equipment and/or Services delayed, which shall be applied
on daily basis, from the due date until the full settlement of the delayed
Equipment or Services. In any event, the aggregate sum of liquidated damages for
any and all delays shall not exceed five per cent (5%) of the total value of the
Equipment and/or Services delayed or any part thereof.

 

8.2From Customer – If Customer fails to pay any sum due within the specified
schedule, except under those conditions defined as Force Majeure or due to
Supplier’s fault, Supplier may claim from Customer as liquidated damages a sum
equivalent to zero point one percent (0.1%) of the overdue amount, which shall
be applied on daily basis, from the due date until the full settlement of the
delayed payment. In any event, the aggregate sum of liquidated damages for any
such delay shall not exceed one percent (1%) per month of the outstanding unpaid
balance due.

 



4

 

 

8.3Demands of liquidated damages – Upon demand for liquidated damages, the
non-defaulting Party shall notify the defaulting Party the payable amount of
liquidated damages in writing. The defaulting Party shall pay the liquidated
damages within ten (10) Business Days after the receipt of the written notice.
If the defaulting Party disagrees with the amount of liquidated damages, it
shall notify the non-defaulting Party within five (5) Business Days after the
receipt of the written notice. The liquidated damages shall be paid within ten
(10) Business Days after consensus has been reached in respect of the amount of
damages

 

ARTICLE 9          CONFIDENTIALITY

 

Either Party recognizes and acknowledges that it will access or have access to
the proprietary, confidential and trade secrets, technical information or
materials, software and data of the other Party, or of the other Party's
suppliers (collectively, the "Confidential Information"). The receiving party
agrees that it shall not disclose, sell, transfer, modify, translate, reproduce
or otherwise cause the Confidential Information available to any third party and
that it shall protect the same to the same extent it protects its own
Confidential Information, but in no event will the receiving party exercise less
than reasonable care in the protection thereof.

 

Confidential Information shall not be deemed to include information which:

(a)is rightfully possessed by the receiving party prior to the disclosure of
such Confidential Information by the disclosing party;

(b)is subsequently acquired by the receiving party from an independent third
party having a legal right to disclose the Confidential Information;

(c)becomes public knowledge, other than through an act or failure to act of the
receiving party.

 

Unless otherwise agreed upon by ZTE in writing or is required by applicable law,
the Customer or its agents, servants and/or employees shall not, without the
prior written consent of ZTE, disclose the nature or results of the product
trial testing being conducted or milestones and official release dates of any
ZTE products or documentation.

 

ARTICLE 10          INTELLECTUAL PROPERTY

 

All patents, trade and service marks, design rights, copyrights, know-how, trade
secrets and other intellectual and industrial property interests or rights in
and to the Products shall remain the property of the ZTE and its third party
suppliers, as appropriate. Nothing contained in this Contract shall be
understood, construed, or interpreted to be a transfer of such rights.

 



5

 

 

ARTICLE 11          FORCE MAJEURE

 

Where the performance hereof is hindered by or is absolutely impossible under
the terms and conditions herein on account of Force Majeure, including
earthquakes, typhoon, flood , fires, war and other unexpected, irresistible or
unavoidable forces in respect of their consequence or results, the Party in
contingency shall inform the other Party of such contingency by fax or telegram
immediately, and within 15 days present valid documents signed by the notarial
agency of the locale, stating the details of the incident and proving it is
impossible to perform whole or part of this Contract or that extension of time
of performance hereof is necessary. In case that this Contract is not able to be
performed because of Force Majeure, the liabilities shall be exempted in part or
wholly in light of the effects of Force Majeure. If the said Force Majeure lasts
for 90 days, either of the Parties to the Contract shall have the right to
terminate the Contract without incurring any liability under the said Contract.

 

ARTICLE 12          APPLICABLE LAW AND RESOLUTION OF DISPUTES

 

The Contract, including without limitation its conclusion, validity,
construction, performance and settlement of the disputes, shall be governed by
the law of Hong Kong Special Administrative Region of the People's Republic of
China, without giving effect to the principles of conflict of law.

 

Any dispute arising from, or in connection with the Contract shall be first
settled through friendly negotiation by both Parties. In case no settlement to
disputes can be reached through amicable negotiation by both Parties, the
disputes shall then be submitted Hong Kong International - Arbitration Center
for arbitration in accordance with its arbitration rules in force at the time of
application for arbitration. The arbitration shall proceed in Hong Kong and
conducted in English before a single arbitrator. The arbitral award is final and
binding upon both Parties. The arbitration fees shall be borne by the losing
Party except otherwise awarded by the arbitration commission.

 

To the fullest extent permitted by law, this arbitration proceeding and the
arbitrator’s award shall be maintained in confidence by the Parties so as to
protect relevant valuable information or intellectual property rights.

 

Notwithstanding any reference to arbitration, both Parties shall continue to
perform their respective obligations under the Contract except for those matters
under arbitration.

 

ARTICLE 13          MISCELLANEOUS

 

Notices: Notices under this Contract must be in writing, to be sent via the
regular post, postage prepaid, or by overnight courier service, personal
delivery, or confirmed facsimile. If sent by confirmed facsimile, notice will be
effective one business day after being sent. If sent by confirmed personal
delivery, notice will be effective at the time of delivery. If sent by overnight
courier service, notice will be effective upon the actual time of delivery. If
sent by regular post, notice will be effective five (5) business days after
deposit. Notices should be sent to the following addresses:

 



6

 

 

CMTHK:

Suites 1105-1106, 11th floor, Chinachem Golden Plaza, 77 Mody Road, TsimShaTsui
East, Hong Kong

Tel: 00852-22092270

Fax: 00852-22091270

Attn: Jamie Chang

 

New Host:

Room 804, Sino Centre, 582-591 Nathan Road, Kowloon, Hong Kong

Tel: 00852-23840332

Fax: 00852-27717211

Attn: Richard Liang

 

ZTE (H.K.) LIMITED

RM2307, 23/F, CHINA RESOURCES BUILDING, HARBOUR ROAD 26, HONGKONG.

Tel: 00852-25198983

Fax: 00852-25198986

Attn: Wang Antao

 

Language: This Contract is entered in the English language. Should a translation
of the Contract into any other language be made for any reason, all matters
involving interpretation shall be governed by the English text. The day-to-day
language of communication and document transfer between the Parties shall be
English.

 

Severability: It is mutually agreed that in case any one or more of the
provisions of this Contract shall be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions of this Contract.

 

No Waiver: The failure of either Party to insist upon strict adherence to any
term or condition of this Contract on any occasion shall not be considered a
waiver of any right to insist upon strict adherence to that term or condition or
any other term or condition of this Contract.

 

Entire Agreement: This Contract and its Annexes constitutes the entire agreement
and understanding between the Parties with respect to the subject matter hereof,
and there are no additional or other promises, representations, warranties or
contracts or understandings, whether written or oral, except those as contained
herein.

 

Written Changes: This Contract may not be altered, modified, amended, changed,
rescinded or discharged in whole or in part, except by a written contract
executed by both Parties.

 

Assignment. New Host shall have the right to assign its rights under this
Contract to a nominee, subject to ZTE’s consent, such consent not to be
unreasonably withheld, provided such nominee shall agree to assume all of New
Host’s obligations under this Contract, and provided the credit facility of such
nominee is equal to that of New Host.

 

This Contract may be signed in as many counterparts as may be necessary, each of
which so signed shall be deemed to be an original (and each signed copy sent by
electronic facsimile transmission shall be deemed to be an original), such
counterparts together shall constitute one and the same instrument and,
notwithstanding the date of the execution, shall be deemed to be effective as of
the date set forth above.

 



7

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Contract by their duly
authorized representatives.

 

For and on behalf of:

ZTE (H.K.) LIMITED

 

 

 

By /s/ Wang Antao

Wang Antao

General Manager

For and on behalf of:

CHINA MOTION TELECOM (HK) LIMITED

 

 

 

By /s/ Yang Qin

Yang Qin

General Manager

 

 

 

For and on behalf of:

NEW HOST INTERNATIONAL CO., LTD.

 

 

 

By /s/ Derrick Lin

Derrick Lin

 

ANNEX 1: PRICED BOQ

ANNEX 2: TECHNICAL SPECIFICATION

ANNEX 3: SCOPE OF WORK

ANNEX 4: IMPLEMENTATION SCHEDULE AND ACCEPTANCE CRITERIA

ANNEX 5: TRAINING AGREEMENT

ANNEX 6: O&M SUPPORT SERVICE

 



8



